826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sidney Gene CAUDELL, Plaintiff-Appellant,v.Raymond CAPOTS, Defendant-Appellee.
No. 87-3160.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1987.

Before LIVELY, Chief Judge, and MILBURN and RYAN, Circuit Judges.

ORDER

1
This pro se Ohio prisoner appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action.  Upon consideration of the record and briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the judgment of the district court.  Plaintiff has failed to demonstrate a constitutionally cognizable liberty interest.   See Olim v. Wakinekona, 461 U.S. 238, 249 (1983);  Beard v. Livesay, 798 F.2d 874, 876-79 (6th Cir.1986).  In addition, plaintiff failed to state a cause of action under 42 U.S.C. Sec. 1983, as the inaction of state officials was the result of mere negligence.   See Franklin v. Aycock, 795 F.2d 1253, 1262 (6th Cir.1986);  see also Nishiyama v. Dickson County, 814 F.2d 277 (6th Cir.1987) (en banc).


3
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.